DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reports on Patentability

This application is related to PCT/JP2019/015749, for which the IPEA and/or ISA report(s) on patentability have been considered by the examiner.
In accordance with MPEP 1893.03(e)(II) the examiner may adopt any portion or all of any report on patentability of the IPEA or ISA (e.g., PCT/ISA/210, PCT/ISA/237, PCT/IPEA/409, etc.) that would be relevant to U.S. practice in the national stage.  For instance, a prior art reference found to be applicable to the claims as an “X” reference setting forth all claim limitations by itself under PCT law may be similarly applicable to the claims under U.S. practice as a 35 U.S.C. 102 anticipatory reference.  Also, a prior art reference applicable to the claims as a “Y” reference under PCT law may be applicable under U.S. practice as a 35 U.S.C. 103 obviousness reference either by itself or in combination with another reference.  Still further, clarity issues raised under PCT law may be applicable under 35 U.S.C. 112.


The current claims appear similar to those presented in to PCT/JP2019/015749.  In accordance with MPEP 1893.03(e)(II), the position stated in at least forms PCT/ISA/210 and PCT/ISA/237 that the prior art reference Asuka JP 2017-128210 in combination with additional reference(s) Yamato JP 10-141477, Hiroki JP 2015-69674, and Kenji JP11-170397 suggests the claim limitations, is incorporated herein by reference and adopted by the examiner under U.S. practice 35 U.S.C. 103 obviousness.  The reason/motivation to combine/modify under U.S. Practice is improved wear characteristics and material properties.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Asuka JP 2017-128210 in view of Yamato JP 10-141477 in view of Hiroki JP 2015-69674 in view of Kenji JP11-170397.

Asuka discloses: 
Claim 1- a first sliding member (223) having a resin portion (223a) on its outer surface; and a second sliding member (222) having a metal portion (paragraph 30) that slides relative to the resin portion; wherein the resin portion of the first sliding member includes a resin containing a reinforcing filler (glass or carbon fibers, paragraph 29) and having a viscosity number VN of 180 ml/g or more (paragraph 0018), and.
Asuka does not explicitly disclose the reinforcing filler has a hardness higher than that of the metal portion of the second sliding member.
	Yamato, Hiroki, and Kenji respectively teach a metal (Yamato JIS s45 material [carbon steel hardness 240-280]) and (Hiroki, hardness of glass fibers is 600-640) and (Kenji, carbon fiber hardness 400-600) for the purpose of improved wear characteristics.	

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Asuka and provide the reinforcing filler has a hardness higher than that of the metal portion of the second sliding member, as taught by Yamato and Hiroki, for the purpose of improved wear characteristics.
	Claim 2- wherein the reinforcing filler has a Vickers hardness of 300 HV to 800 HV, and the metal portion has a Vickers hardness of 250 HV to 600 HV (see teaching above).
Claim 3- wherein the resin portion of the first sliding member has a viscosity number VN of 230 ml/g to 400 ml/g (Asuka, paragraph 18 discloses unlimited upper limit).
Claim 4- wherein the resin portion of the first sliding member and the metal portion of the second sliding member include gears engaged with each other (Asuka discloses 223 and 222 are worm wheels and worm gears).
Claim 5- wherein the first sliding member includes a worm wheel (223) having the resin portion in which a tooth portion (223a) is formed, and the second sliding member includes a worm (222) engaged with the tooth portion of the worm wheel.
Claim 6- wherein the reinforcing filler includes a reinforcing fiber (paragraph 29).
Claim 7- wherein the reinforcing fiber is a glass fiber (paragraph 29).
Claim 8- wherein the reinforcing fiber is a carbon fiber (paragraph 29).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658